Citation Nr: 1547873	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-10 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1975 to December 1977 and from September 1981 to September 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied service connection for tinnitus.


FINDING OF FACT

The Veteran's tinnitus had its onset during active service.


CONCLUSION OF LAW

The criteria are met for service connection for tinnitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Because the Board is granting the claims for service connection for tinnitus, any procedural deficiency is not prejudicial to the Veteran.

II.  Analysis

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).

For the chronic diseases listed in 38 C.F.R. § 3.309(a), if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service, no matter how remote, will be entitled to service connection without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ('intercurrent causes').  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)); see also Fountain v. McDonald, No. 13-0540 (Vet. App. 2015) (holding that tinnitus is an organic disease of the nervous system and thus qualifies as a chronic disease under § 3.309(a)).  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself 'establishes the link, or nexus' to service and also 'confirm[s] the existence of the chronic disease while in service or [during a] presumptive period').

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for the chronic diseases listed in § 3.309(a), including tinnitus (which is defined as a chronic disease) if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1714 (28th ed. 1994)).  It is generally subjective in type.  Id.  Because tinnitus is subjective, its existence is generally determined by self report.  Id.  Thus, for VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation); Charles v. Principi, 16 Vet. App. 370 (2002) (holding that a lay person is competent to report the presence of tinnitus).

The Veteran maintains that he suffers from tinnitus, which is the direct result of noise exposure during active service.  The Veteran specifically asserts that he developed tinnitus as a result of his in-service exposure to traumatic noise during his active service.  See, e.g., April 2012 VA Examination Report and March 2014 Correspondence (reporting that tinnitus began during his active service consisting of more than two decades "on the flightline working around running aircraft, aircraft power carts, both turbine and diesel powered, heaters, diesel air conditioner carts, tow tractors, deicing trucks, etc.").

The Veteran's DD Form 214 reflects that his Military Occupational Specialty (MOS) was as an aerospace maintenance craftsman.  See DD Forms 214.  This military occupational specialty (MOS) has been determined by the Department of Defense (DOD) to involve a high probability of hazardous noise exposure.  See DOD Duty MOS Noise Exposure Listing; see also VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).  The Board thus finds that the Veteran was exposed to acoustic trauma, based on his statements and the circumstances of his service.  See 38 U.S.C.A. § 1154(a).

An April 2012 VA audiological examination report reflects a diagnosis of tinnitus, based on the Veteran's subjective report that he currently experiences recurring tinnitus, which had its onset during his active service.  The VA audiologist opined that the Veteran's tinnitus was less likely than not related to noise exposure during active service.  The examiner essentially found that the Veteran's tinnitus was of post-service onset and was therefore unrelated to his active service.  

The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In this case, the Board declines to accept the April 2012 VA audiologist's opinion regarding the etiology of the Veteran's tinnitus.  In this regard, the opinion failed to account for the Veteran's lay assertions of onset and continuity of symptomatology.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning).  Furthermore, while the April 2011 examiner opined that the Veteran's tinnitus was not due to military noise exposure, the examiner failed to identify an alternate etiology for his symptoms.  See id.  Additionally, the VA examiner's opinion was based primarily on a lack of evidence of complaints of or treatment for auditory symptoms in the Veteran's service treatment records.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied entirely on the absence of evidence in the STRs to provide a negative opinion).  However, the absence of evidence of an auditory pathology in the service treatment records does not preclude service connection.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (holding that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (finding that the lack of documented hearing loss while in service is not fatal to a claim for service connection.).  Therefore, the April 2012 VA medical opinion forms an inadequate foundation upon which to base a denial of entitlement to service connection.

The Board notes that, in March 2014, the Veteran submitted a service treatment record (STR) that had been altered to indicate a positive response to the question concerning whether or not he experienced ringing in the ears.  See Hearing Conservation Examination Questionnaire (dated August 20, 1998 and submitted by the Veteran in March 2014 as "Attachment 2" to his correspondence).  The record contains two additional copies of the August 1998 Hearing Conservation Examination Questionnaire, one of which was submitted by the Veteran in November 1999 in conjunction with a previous claim, and the other of which was contained in his service treatment records obtained from the VA Records Management Center (RMC).  Those earlier copies reflect a checkmark in the box indicating that the Veteran did not experience ringing in the ears.  See November 1999 Letter from the Veteran's Representative (attaching copies of his STRs); August 1998 Hearing Conservation Examination Questionnaire (submitted by the Veteran in November 1999); August 1998 Hearing Conservation Examination Questionnaire (received from the RMC in November 1999).

Despite this, the Veteran has reported, as he is competent to do, that he first experienced tinnitus while in active service and that he has continued to experience it since that time.  See Charles, 16 Vet. App. 370 (noting that, because tinnitus is "subjective," its existence is generally determined by whether the Veteran claims to experience it); Jandreau, 492 F.3d at 1376-77; Barr, 21 Vet. App. at 309.  While the Board acknowledges the apparent falsification of the Veteran's treatment record, the Board notes that the Veteran has consistently reported experiencing tinnitus during and since his active service throughout the pendency of the claim.  His assertion is in keeping with the evidence establishing his prolonged exposure to hazardous noise throughout his two decades of active service.  See, e.g., November 1977 Physical Profile Serial Report (reflecting that the Veteran "is assigned to duties involving hazardous noise)); DD Forms 214; DOD Duty MOS Noise Exposure Listing; VA Fast Letter 10.  The Board thus finds the Veteran credible in his assertions concerning the onset of tinnitus during his active service and the presence of recurring symptoms since that time.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  This report of a continuity of symptomatology suggests a link between his current tinnitus, and his active service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

In view of the foregoing, the Board finds that, at the least, reasonable doubt exists as to the question of the origin of the Veteran's tinnitus.  When resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's tinnitus is as likely as not attributable to his active military service.  And, under VA law, in such a circumstance, the claimant must prevail.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, service connection is warranted for tinnitus.


ORDER

Entitlement to service connection for tinnitus is granted. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


